DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claims 1, 4-12 and 21-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“illuminator for converting said beam of charged particles…and focusing said plurality of charged particle beamlets” in claim 1.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
The illuminator is disclosed in paragraph [0056] to be a multi-aperture lens plate and electrode.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takekoshi (US pgPub 2018/0286630).
Regarding claim 1, Takekoshi teaches a charged particle beam device for inspection of a specimen with a plurality of charged particle beamlets (fig. 1), the charged particle beam device comprising: 
 A specimen holder (105) for holding a specimen (101); 
 A source (102) for producing a beam of charged particles (electrons); 
 An illuminator (202/203) for converting said beam of charged particles into a plurality of charged particle beamlets (as seen in figure 1) and irradiating said plurality of charged particle beamlets onto a surface said specimen (as seen in figure 1); at a plurality of beamlet spots (spots formed on 101), wherein the plurality of beamlet spots are all positioned on a contour of an essentially 2D geometric shape (straight line forms an edge of a 2D shape). 
 A detector assembly (222) for detecting backscattered electrons emanating from the specimen in response to said irradiation by said plurality of charged particle beamlets ([0008] teaches secondary electron image of a secondary electron including a reflected electron, reflected electrons are backscatter electrons.  [0039] teaches detecting secondary electrons); 
Characterized in that 
- Said detector assembly comprises a plurality of detector units ([0029]) arranged in an essentially 1D pattern (fig. 1 shows 1D pattern), wherein each detector unit is arranged for detecting backscattered electrons emanating from the specimen in response to irradiation by an associated one of said plurality of charged particle beamlets ([0029] teaches more detectors may be arranged and [0039] “Secondary electrons 300 being a flux of secondary electrons corresponding to each beam of the multiple beams 20, emitted from the substrate 101 because the multiple beams 20 irradiate desired positions of the substrate 101, are detected when being incident to the detector 222. In other words, for each beam of the multiple beams 20, the detector 222 detects secondary electrons 300 emitted from one position of the substrate 101 which is irradiated with one beam”.  That is, each detector detects each beam of the multiple beams of secondary electrons (including reflected or backscattered electrons).  When more than one detector is used each beam is associated with each detector) wherein the detector units are positioned outside of the contour of the 2D geometric shape without being positioned above the contour (figure 1 shows 222 at an angle relative to the contour formed from 108 on 110.  116 is not above the contour), , wherein each detector unit is positioned close to the corresponding beamlet such that the detected signal assigned to the corresponding charged particle beamlet (more than one detector see paragraph [0029] and paragraph [0039] teaches for each beam of the multiple beams the detector detects secondary electrons emitted from one position of the substrate” thus the detected signal from the more than one detectors is assigned to the corresponding charged particle) wherein no optical components are positioned between the specimen and the plurality of detector units (none seen between 222 and 101).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Isomura (US pgPub 2017/0352140)
Regarding claim 1, Isomura teaches a charged particle beam device for inspection of a specimen with a plurality of charged particle beamlets (fig. 1), the charged particle beam device comprising: 
 A specimen holder (105) for holding a specimen (101); 
 A source (102) for producing a beam of charged particles (electrons); 
 An illuminator (202/203) for converting said beam of charged particles into a plurality of charged particle beamlets (as seen in figure 1) and irradiating said plurality of charged particle beamlets onto a surface said specimen (as seen in figure 1); at a plurality of beamlet spots (spots formed on 101), wherein the plurality of beamlet spots are all positioned on a contour of an essentially 2D geometric shape (straight line forms an edge of a 2D shape). 
 A detector assembly (222) for detecting backscattered electrons emanating from the specimen in response to said irradiation by said plurality of charged particle beamlets ([0041]1); 
Characterized in that 
- Said detector assembly comprises a plurality of detector units ([0045] teaches each measurement pixel 36 is a unit detection region of the detector 222, thus plurality of detector units since there are a plurality of pixel) arranged in an essentially 1D pattern (fig. 1 shows 1D pattern), wherein each detector unit is arranged for detecting backscattered electrons emanating from the specimen in response to irradiation by an associated one of said plurality of charged particle beamlets ([0045], each pixel associated with a region of the detector.  [0043] pitch between pixels is the pitch between beams of the multi-beams, thus each detector region unit is associated with each beam of the multi-beams) wherein the detector units are positioned outside of the contour of the 2D geometric shape without being positioned above the contour (figure 1 shows 222 at an angle relative to the contour formed from 108 on 110.  116 is not above the contour), wherein each detector unit is positioned close to the corresponding beamlet such that the detected signal assigned to the corresponding charged particle beamlet ([0045], [0043] see discussion above) wherein no optical components are positioned between the specimen and the plurality of detector units (none seen between 222 and 101)




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over McCord et al. (US pgPub 2017/0084421) in view of Parker et al. (US pgPub 2006/0169899).
Regarding claim 1, McCord et al. teach a charged particle beam device for inspection of a specimen with a plurality of charged particle beamlets (figs. 1), the charged particle beam device comprising: 
 A specimen holder for holding a specimen (target 110 requires a holder); 
 A source (102) for producing a beam of charged particles (electrons); 
 An illuminator (104) for converting said beam of charged particles into a plurality of charged particle beamlets ([0019]) and irradiating said plurality of charged particle beamlets onto a surface said specimen ([0005]); at a plurality of beamlet spots (108 irradiated to spots on 110 as seen in figure 1), wherein the plurality of beamlet spots are all positioned on a contour of an essentially 2D geometric shape (straight line forms an edge of a 2D shape). 
 A detector assembly (116) for detecting backscattered electrons emanating from the specimen in response to said irradiation by said plurality of charged particle beamlets ([0019]); 
Characterized in that 
- Said detector assembly comprises a plurality of detector units (detector array 116) arranged in an essentially 1D pattern ([0020] “designated/corresponding detectors” to beamlets, thus detector array is 1D), wherein each detector unit is arranged for detecting backscattered electrons emanating from the specimen in response to irradiation by an associated one of said plurality of charged particle beamlets ([0020]) wherein the detector units are positioned outside of the contour of the 2D geometric shape without being positioned above the contour (figure 1 shows 116 at an angle relative to the contour formed from 108 on 110.  116 is not above the contour), wherein no optical components are positioned between the specimen and the plurality of detector units (no optical components shown between 110 and 116).
McCord teaches that the BSE (back scattered electrons) may inevitably become mixed which significantly complicates acquisition of multi-beam BSE images ([0020]). Therefore, McCord fails to disclose wherein each detector unit is positioned close to the corresponding beamlet such that the detected signal is assigned to the corresponding charged particle beamlet.
However, Parker et al. teaches the same problem as McCord in paragraph [0011].  Parker teaches each detector unit (fig. 1, 145, 151, 157, 159 (also see corresponding detecting elements of figure 12)) is positioned close to the corresponding beamlet (as seen in figures 1 and 12) such that the detected signal is assigned to the corresponding charged particle beamlet ([0059], note: determines which detectors are collecting BSEs associated with each electron beam).
Parker modifies McCord by placing the detector array close to the beamlets.
Since both inventions are directed towards detection of a plurality of electron beams and avoiding cross-talk between detected backscattered electron beams, it would have been obvious to position the detector array of McCord in the manner suggested by Parker because it would allow for determination of which detectors are collecting BSEs associated with each electron beam and combine the signals from the detectors to form N simultaneous output signals ([0059]).  Further, it would provide real-time signals which contain topographic information about the substrate under test ([0131]).  That is, the system of McCord requires steps of only allowing a single beamlet  to be formed and delivered toward the target at a given time ([0022]) in order to avoid cross-talk.  Therefore, the system of McCord would require lengthy time in imaging to avoid cross-talk.  The detector array positioned close to the target as done in Parker, would therefore both decrease inspection time while eliminating crosstalk between electron beams.  In otherwords, it would have been obvious to one of ordinary skill in the art to position the detector of McCord in the manner suggested in Parker because it would decrease inspection time while eliminating cross-talk between beamlets.


Claims 1, 4-6 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US pgPub 2018/0254167)2 in view of Parker.
Regarding claim 1, Zhao et al. teach a charged particle beam device for inspection of a specimen with a plurality of charged particle beamlets (figs. 2), the charged particle beam device comprising: 
 A specimen holder (222) for holding a specimen (220); 
 A source (202) for producing a beam of charged particles (electrons); 
 An illuminator (208-216) for converting said beam of charged particles into a plurality of charged particle beamlets ([0056]) and irradiating said plurality of charged particle beamlets onto a surface of said specimen (via objective lens 216) at a plurality of beamlet spots, wherein the plurality of beamlet spots are all positioned on a contour ([0061]) of an essentially 2D geometric shape (straight line forms an edge of a 2D shape); 
 A detector assembly (228) for detecting backscattered electrons emanating from the specimen in response to said irradiation by said plurality of charged particle beamlets ([0088] and figure 2); 
Characterized in that 
- Said detector assembly comprises a plurality of detector units arranged in a corresponding essentially 1D pattern, wherein each detector unit is arranged for detecting backscattered electrons emanating from the specimen in response to irradiation by an associated one of said plurality of charged particle beamlets ([0088]) wherein the detector units are positioned outside of the contour of the 2D geometric shape without being positioned above the contour (as seen in figure 2), wherein each detector unit is positioned close to the corresponding beamlet such that the detected signal is assigned to the corresponding charged particle beamlet ([0088], since there is no crosstalk between the scatter beamlets, it is interpreted that each detector unit is positioned close to the corresponding beamlet).
Zhoa et al. differs from the claimed invention by teaching optical components between the detector and the sample.
Parker teaches no optical components are positioned between the specimen and the plurality of detector units (figure 16, 1620-1623 and 1624-16-28 are detector elements with no optical components between the specimen and detector elements.  Alternatively, see figure 1 and associated components).
Parker modifies Zhoa by providing a linear array of secondary electron detectors and a linear array of BSE detectors.  Zhoa teaches that both SEs and BSEs are detected by the same detector array ([0088] and [0082]).
Since both inventions are directed towards detecting both BSEs and SEs, it would have been obvious to one of ordinary skill in the art to position the detector components without any optical components and close to the sample surface as done in Parker in the device of Zhoa because it would allow for separately detected secondary and backscatter electrons allowing for the ability to generate in real time the ratio of SE/BSE signal independent of the current in beam ([0130]).
Alternatively, with regards to figure 1a, Parker modifies Zhoa by providing detector elements without any optical components therebetween.
Since both Zhoa and Parker are directed towards avoiding cross-talk, it would be obvious to place the detector elements close to the sample surface as done in Parker because it would lead to the predictable result of detection of scattered electrons without cross-talk.  Moreover, it is clear from figure 1 of Parker that the detection placement would result in a more compact system.
Regarding claim 4, Zhao et al. teach wherein said charged particle beam device is arranged for scanning said sample with said plurality of charged particle beamlets ([0100]).
Regarding claim 5, Zhoa et al. teach wherein said charged particle beam device is arranged for reciprocal movement of the plurality of charged particle beamlets in a first direction, as well as for reciprocal movement of the specimen holder in a second direction that is substantially orthogonal to the first direction ([0081]).
Regarding claim 6, Zhoa teaches wherein said detector assembly is a Back Scatter Electron (BSE) detector assembly, comprising a plurality of BSE detector units ([0082] and [0087]-[0088]).
Regarding claim 21, Zhoa teaches wherein a distance between the detector and the specimen is kept constant during inspection of said specimen ([0081], since only movement in the horizontal direction is disclosed, the distance between the stage holding the specimen is interpreted to be kept constant.  Moreover, there is no disclosure of moving the detector, therefore it is interpreted the distance is held constant between specimen and detector).
Regarding claim 22, Zhoa teaches wherein the plurality of detector units directly detect the backscattered electrons emanating from the specimen (inherent, paragraph [0088] teaches teach detector can detect a single scatter beamlet, if something was between the detector and the scattered electrons, the detector would not be able to detect the beamlet (i.e. direct detection)).

Claims 1, 6-11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Nijkerk et al. (US pgPub 2007/0272856)3 and further in view of Chen et al. (US pgPub 2014/0291510).
Regarding claim 1, Nijkerk et al. teaches a charged particle beam device for inspection of a specimen with a plurality of charged particle beamlets (fig. 1), the charged particle beam device comprising: 
 A specimen holder for holding a specimen ([0042] specimen disposed on table); 
 A source for producing a beam of charged particles (electron emitter 2); 
 An illuminator for converting said beam of charged particles into a plurality of charged particle beamlets and irradiating said plurality of charged particle beamlets onto a surface of said specimen ([0042]) at a plurality of beamlet spots, wherein the plurality of beamlet spots are all positioned on a contour (one dimensional contour seen in figures 1 and 4) of an essentially 2D geometric shape (line may form a 2D shape); 
 A detector (fig. 4) assembly for detecting backscattered electrons (10) emanating from the specimen (as seen in figure 4) in response to said irradiation by said plurality of charged particle beamlets (5); 
Characterized in that 
- Said detector assembly comprises a plurality of detector units (18) arranged in an essentially 1D pattern ([0056], note 20 prevents cross-talk thus each 18 is arranged essentially the 1D pattern of beamlets 5, as seen in figure 4), wherein each detector unit is arranged for detecting backscattered electrons emanating from the specimen in response to irradiation by an associated one of said plurality of charged particle beamlets (as seen in figure 4), wherein each detector unit is positioned close to the corresponding beamlet such that the detected signal is assigned to the corresponding charged particle beamlet ([0056] electrodes 20 serve to prevent crosstalk between backscattered beams from neighboring detecting areas, thus close so that the detected signal is assigned to the corresponding beamlet because crosstalk is prevented by the electrode), and wherein no optical components are positioned between the specimen and the plurality of detector units (as seen in figure 4).
Nijkerk fails to disclose wherein the detector units are positioned outside of the contour of the 2D geometric shape without being positioned above the contour.
However, Chen teaches the detector units are positioned outside of the contour of the 2D geometric shape without being positioned above the contour (fig. 7B shows oblique incidence of primary electron beams.  Figure 7A shows a plurality of beam columns 11-16 generating oblique beams.  The contour is formed by spots generated by 16-1 (fig. 7B).  Paragraph [0061] teaches the column arrangements are of figure 5A which show backscatter detector 112 outside the contour of the beam forming the spot without being above the contour formed by the array of figure 7a/b).
Chen modifies Nijerk by suggesting positioning the beam column at an oblique angle.
Since both inventions are directed towards multi-beam electron microscopes, it would have been obvious to one of ordinary skill in the art to position the column of Nijerk at an oblique angle as in Chen because if “ there is a particle on a sample surface, the values of incidence angle of a PE beam will be different when respectively hitting the sample surface and the particle due to the differences in normal direction. This difference provides possibilities for detecting the particle by material contrast and topography contrast. High contrast of a detection signal results in high detection sensitivity for the particle. To get high contrast, it is advantage to reduce the background component (due to the collection of the electrons emitted from the sample surface) and/or increase the feature component (due to the collection of the electrons emitted from the particle). In terms of the foregoing characteristics, this invention provides a method to detect particles on a sample surface by detecting Dark-field BSE image with high contrast” ([0045])
Regarding claim 6, Nijkerk et al. teach wherein said detector assembly is a BSE detector assembly comprising a plurality of BSE detector units ([0056]).
Regarding claim 7, Nijkerk et al. teach wherein at least one of the plurality of detector units comprises a housing (electrodes 20) having a front end surface that is directed to a corresponding charged particle beamlet (opening between 20 is directed towards 5), as well as a bottom surface that is directed to said sample (support for detector 18), wherein in particular at least one of said bottom surface and said front end surface comprise a detector element for detecting said backscattered electrons emanating from the specimen in response to irradiation by said corresponding charged particle beamlet (18).
Regarding claim 8, Nijkerk et al. teach wherein said detector element comprises a scintillation layer or monocrystalline scintillator ([0004], [0049]).
Regarding claim 9, Nijkerk et al. teach wherein said detector unit comprises a photonic sensor or solid state direct electron sensor ([0004], [0056] note diodes are solid state).
Regarding claim 10, Nijkerk et al. teach wherein at least one of said plurality of detector units comprises a lightguide element for direct light coupling of said detector element ( [0049], wherein [0004] teaches electron detectors with a scintillator also having a light guide for guiding photons).
Regarding claim 11, Nijkerk et al. teach wherein said lightguide element is arranged for direct light coupling of said scintillation layer to said photonic sensor ([0049] and [0004]).
Regarding claim 23, Nijkerk et al. teach wherein a mutual position of the plurality of charged particle beamlets and corresponding plurality of detector elements are aligned (as seen in figure 4).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nijkerk et al. in view of Chen and further in view of Mamura et al. (WO2013/168488) (copy of publication and machine translation submitted herewith).
Regarding claim 12, Nijkerk does not disclose the length of the light guide.
Mamura et al. teaches a scintillator connected to a light guide (page 2, last 8 lines) wherein the light guides should have a length of 5-20 cm (page 4, third full paragraph from the top). Since both inventions are directed towards scintillator and light guide detectors, it would have been obvious to one of ordinary skill in the art to adopt the length of Mamura et al. in the device of Nijkerk et al. because it would resolve the dimensional length for the light guide. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616. The examiner can normally be reached M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 A secondary electron 300 including a reflected electron corresponding to each beam of the multi-beams 20, emitted from the substrate 101 because the multi-beams 20 irradiate desired positions of the substrate 101, are detected when being incident to a detector 222.
        2 Riedesel et al. (US pgPub 2019/0355544) teaches similar subject matter as Zhoa and could be used to make obvious at least claim 1 in view of Parker.  For the purposes of brevity, Riedesel is not currently applied.  See application of Riedesel in the last office action.  The differences are the same as Zhao and the motivation to combine with Parker is the same as discussed in the rejection below.
        3 Stejskal et al. (US pgPub 2019/0378681) teaches similar subject matter as Nijkerk and could be used to make obvious at least claim 1 in view of Chen.  For the purposes of brevity, Stejskal et al. is not currently applied.  See application of Stejskal et al. in the last office action.  The differences are the same as Nijkerk and the motivation to combine with Chen is the same as discussed in the rejection below.